Salinger, J.
The threshing machine company, appellee, brought action upon written contract for a balance due of $304. This much is revealed by the argument for appellee, and, no doubt, it might be gleaned by a careful examination of the abstract. Why an appeal is taken can be ascertained only by a thorough examination of the entire abstract, and a careful reading of the arguments in extenso, made on both sides. In no other way can be ascertained what the appellant complains of. There is literally no at*475tempt to outline a single error relied on for reversal, nor an attempt to state a single brief point. The presentation for the appellant begins as follows: “Division I. Argument on Motion for Change of Venue.” Then follows an argument of some six pages in extenso. The next division is “Division II. Argument as to the Facts of the Case. The Petition.” Then follows some argument in extenso. At the end of this is a caption; “The Answer,” followed by a page and a half of argument in extenso. Then comes the naked statement that a verdict was directed against the defendant in the sum of $304. Next is a statement that this is a simple case, followed by elaboration. The next is the heading, “The Statement of Account,” again followed by something like three fourths of a page of print. The next heading is “The Counterclaim,” followed by something over half a page of printing. The next is “The Sale of the Car,” followed by something like four pages. Next comes “Summary.” This summary consists of more than a full page of print, and no one can ascertain its effect and applicability without an examination of, the entire record, including both arguments. Then comes the.'caption, “Brief and Argument,” something like two pages long. The next headline is, “It Was a Question for the Jury,” followed by something less than a page of print. The final heading is, “Take the Whole Case.” Here follows a little less than another page of print.
Counsel for appellant are members of this bar. The rules, which they have made no attempt to comply with, are of long standing, fairly simple, and should by this time be fully understood. Within a year, and earlier, too, we have not only repeatedly held that waiver of these rules is purely optional, but at least in one instance have affirmed, where failure to comply with the rales was certainly not more aggravated than in the instant case. In addition, we have, within that time, without disposing of the whole case upon, *476it, refused to consider some claim presented. See Campbell v. Davis, 180 Iowa 314, and State v. Burley, 181 Iowa 981. The judgment below will stand — Affirmed.
Preston, C. J., Ladd and Evans, JJ., concur.